Title: From James Madison to Robert Mackey, 1 April 1822
From: Madison, James
To: Mackay, Robert


                
                    Dr. Sir
                    Apl. 1. 1822
                
                I must again avail myself of your aid in prolonging the loan to me from the Bank. The note per the purpose is inclosed.
                I must also again refer to your judgment the time for disposing of the flour & Wheat you have recd on my acct. I had inferred from the character of the last crop of Grain in parts of Europe, particularly G.B. and from other circumstances, that the prices wd. be likely to rise here, as the defect in quality equivalent to one in quantity shd. begin to be felt abroad. Whether this will now be the case and what may be the probable effects of incidental causes, I leave to your better information & foresight, & I shall cheerfully abide by the decision these may suggest. As soon as it shall be made be so obliging as to let me know it, together with a State of the balance between us. Friendly respects.
            